UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-8045


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

DERRICK LAMONT ROBERTSON,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (5:00-cr-00103-H-1)


Submitted:   March 27, 2014                  Decided:    April 1, 2014


Before MOTZ, Circuit    Judge,    and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derrick Lamont Robertson, Appellant Pro Se.      Jennifer P.
May-Parker, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Derrick Lamont Robertson appeals the district court’s

order denying his motion for a sentence reduction pursuant to 18

U.S.C. § 3582(c)(2) (2012).           We have reviewed the record and

find   no   reversible    error.      Accordingly,    we   affirm    for    the

reasons     stated   by   the   district   court.      United    States      v.

Robertson, No. 5:00-cr-00103-H-1 (E.D.N.C. Dec. 19, 2013).                  We

deny   Robertson’s    motion    for   counsel.   We   dispense      with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                     AFFIRMED




                                       2